Citation Nr: 0504281	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-25 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION


The veteran had active service from July 1966 to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that denied service 
connection for cause of death and entitlement to dependency 
and indemnity compensation (DIC) under 38 U.S.C. 1318.  The 
RO interpreted her Notice of Disagreement to limit her appeal 
to the issue of service connection for cause of death and 
provided a statement of the case addressing only that issue.  
The appellant limited her substantive appeal to the issue of 
service connection for the cause of the veteran's death.   

FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2. The veteran entered the Marine Corps in July 1966.  He was 
awarded with numerous medals and decorations, including the 
Purple Heart and the Combat Action Ribbon.  

3. The veteran died on May [redacted], 2003, at the age of 54. On the 
certificate of death, the cause of the veteran's death was 
listed as cerebral hemorrhage and uncontrolled hypertension.

4. At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder (PTSD), 
rated 70 percent disabling.

5. A medical professional has opined that the veteran's 
service-connected PTSD contributed to his hypertension which 
caused his stroke.


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  The Board notes that, for purposes of the 
regulations, a contributory cause of death is defined to be 
one that "contributed substantially or materially" to death, 
that it "combined" to cause death, that it "aided or lent 
assistance" to the production of death. It is not sufficient 
to show that it casually shared in producing death but rather 
a causal connection must be shown. 38 C.F.R. § 3.312 (2004).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. 38 C.F.R. § 3.102 
(2004); see also 38 U.S.C.A.    § 5107(b) (West 2002).

Factual Background

The veteran entered the Marine Corps in July 1966.  The DD214 
reflects that he was awarded with numerous medals and 
decorations, including the Purple Heart and the Combat Ribbon 
Action.  An August 1967 service medical record shows that the 
veteran received treatment for multiple shrapnel wounds 
sustained by a mortar blast in Vietnam.  In a December 1996 
rating decision, the RO established service connection for 
PTSD and assigned a 30 percent disability rating.  By a 
November 1998 rating decision, the RO increased the 
disability rating for PTSD to 70 percent.  In November 2001, 
the RO received the veteran's claim for entitlement to 
service connection for hypertension.  By a rating decision 
dated in May 2002, the RO denied service connection for 
hypertension.  The veteran was notified of this decision and 
he did not appeal the decision.  

The veteran died in May 2003 at the age of 54, with the cause 
of death listed on the death certificate as cerebral 
hemorrhage and uncontrolled hypertension.  There were no 
other contributing causes listed.  The appellant and the 
veteran were married in September 1971.  She contends that 
the veteran's service-connected PTSD aggravated his 
hypertension which, in turn, caused his cerebral hemorrhage.

Medical evidence consists of VA treatment records and VA 
compensation examinations.  A June 1979 record VA treatment 
record shows a blood pressure of 110/80 and evidence of drug 
abuse.  Treatment records dated in the 1990s show evidence of 
high blood pressure (i.e., 130/100 and 150/100).  A May 1990 
VA treatment record shows that the veteran had a family 
history of high blood pressure.  The October 1996 VA 
compensation examination report shows complaints of 
nightmares due to the veteran's combat-related activities.  
Diagnosis of PTSD and hypertension were advanced.  The March 
1998 VA compensation examination report shows complaints of 
anxiety with intrusive memories of wartime experiences, 
especially direct combat.  The report shows that the veteran 
was admitted for hemorrhagic stroke to the hospital one month 
prior to the VA compensation examination.  The physician 
opined that the veteran's PTSD had increased in severity.  An 
April 2002 VA compensation examination report shows diagnosis 
of arterial hypertension and a medical opinion stating that 
the veteran was diagnosed with hypertension at around the 
same time that the veteran was probably engaging in abuse of 
illicit drugs.  The examiner was unable to opine that the 
veteran's hypertension was secondary to his PTSD.  However, 
the physician opined that the PTSD could have worsened the 
veteran's hypertension although he did not find anything that 
would indicate such a relationship.

A May 2003 VA clinical report shows that the veteran was a 
patient of the Orlando Veteran Outpatient Health System for a 
number of years.  The psychiatrist stated that the veteran's 
psychiatric condition, PTSD, kept the veteran in a constant 
state of tension and anxiety with episodes of exacerbation, 
and the persistent level of stress resulted in hypertension 
which was relatively difficult to control.  He opined that 
the veteran's PTSD definitely contributed to the veteran's 
hypertension which caused his stroke.

Analysis.  

As noted above, in order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2004).  The Board notes that, for purposes of 
the regulations, a contributory cause of death is defined to 
be one that "contributed substantially or materially" to 
death, that it "combined" to cause death, that it "aided or 
lent assistance" to the production of death. It is not 
sufficient to show that it casually shared in producing death 
but rather a causal connection must be shown. 38 C.F.R. § 
3.312 (2004).

In this case the record contains positive medical evidence in 
support of the appellant's claim.  The psychiatrist, who had 
treated the veteran for many years, opined that the veteran's 
service-connected PTSD definitely contributed to the 
veteran's hypertension which caused the veteran's stroke.  
The psychiatrist explained that the veteran's PTSD kept the 
veteran in constant state of tension and anxiety, and the 
level of stress resulted in hypertension which was relatively 
difficult to control.  The veteran's death certificate shows 
that there were two underlying causes for his death: cerebral 
hemorrhage (or stroke) and uncontrolled hypertension.  The 
psychiatrist's opinion clearly shows that the veteran's 
anxiety and stress resulted in hypertension and contributed 
to the veteran's hypertension.  Finding that there is a 
causal connection between the veteran's service-connected 
PTSD and his hypertension, which was an underlying cause of 
his death, and that the veteran's service-connected PTSD 
significantly contributed to the veteran's death, the Board 
finds that service connection for cause of death is 
warranted.

Furthermore, there is no negative medical evidence.  The 
evidence clearly shows that the veteran was diagnosed with 
PTSD and hypertension.  The Board acknowledges that the 
examiner in the April 2002 VA compensation examination 
disclaimed that there was no evidence of a nexus between the 
veteran's PTSD and hypertension; however, the Board also 
notes that the examiner opined that the veteran's PTSD could 
have worsened the veteran's hypertension.  As such, the VA 
examiner's opinion constitutes neither positive nor negative 
evidence.  Therefore, the benefit sought on appeal is 
allowed.

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for cause of death.  


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is allowed.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


